DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 19 objected to because of the following informalities:  Claims 7 and 19 recite “wherein the determination of whether a clock cycle is a progressing clock cycle…”.  However, the claims previously recited “…determining for each clock cycle whether the clock cycle is a progressing clock cycle…” Appropriate correction is required.
Allowable Subject Matter
Claims 1-6, 8-18, and 20 allowed.
Claims 7 and 19 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or suggest a method or system for verifying a pipelined process having the combination of steps/elements in the claims including, among other elements, the counter making a distinction between and tracking clock cycles and progressing clock cycles and using it in formal verification, in combination with the monitoring, counting and evaluating steps of the claims.
Buchonina et al. US 2007/0220339 A1 discloses conditional modification of a physical circuit design, without a counter making a distinction between and tracking clock cycles and progressing clock cycles and using it in formal verification.
Kakui et al. US 2009/0235223 A1 discloses pipeline tracking including output tracking and cycle counts, without doing so during design or in a formal verification stage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRYCE M AISAKA/           Primary Examiner, Art Unit 2851